DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an eye tracker configured to collect eye tracking data in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jarvenpaa et al. (US 2021/0174768) describes an electronic device (fig. 1, system 110; [0060]), comprising: 
a display (display 109, fig. 1); 
an eye tracker configured to collect eye tracking data regarding a gaze of one or more eyes of a user on the display (gaze tracker 108, fig. 1; [0010]: eye tracker for determining a user’s gaze position; [0035]: a gaze detector/eye tracker may be used to measure the user’s eye’s (relative) position and movement … this in turn may be used to determine and track a position of the user’s gaze on an image displayed on a display); and 
processing circuitry (apparatus 100 comprises a controller 101 which is provided by a processor 102 and memory 103, fig. 1 and [0057]) operatively coupled to the display ([0060]: the apparatus 100, the gaze tracker 108 and the display 109 may be integrated in a single device) and configured to: 
receive an indication of an error (sub-optimal operational condition) from the eye tracker ([0078]: the determination of a sub-optimal operational condition may be via the receipt of a signal indicative of a sub-optimal condition or error. In 
in response to the indication of the error (fig. 3 step 201: adapt gaze dependent foveated rendering process in response to sub-optimal operational condition): 
expand one or more foveated areas of the display about a last known position of the gaze of the user ([0096]: an example of a recovery action responsive to a determination of a sub-optimal operational condition, namely adjusting the size of the foveation region. The size of the first region 701i may be changed (e.g. enlarged 701ii), optionally whilst maintaining its position, e.g. at a last known position); 
determine if a position of the first foveated area or the second foveated area satisfies a position threshold ([0106]: a position of the first region may be gradually altered over a period of time to move to a particular position; this particular position corresponds to the position threshold; when the first region moves to a particular position, the condition is considered to be satisfied);
move the one or more foveated areas toward a center of the display ([0093]: moving the position of the foveation region 701 to a centre of the display 707; [0097]: The size of the foveation region may be adjusted to as to encompass/cover one or more particular positions, e.g. one or more of: a last 
reduce at least one of the one or more foveated areas of the display ([0099]: regions may be removed, for example a transition region or peripheral region may be removed; [0109]: removal of one or more of the regions); or both ([0099]: in response to a determination of a sub-optimal operational condition, regions may be added or removed).
Jarvenpaa further teaches to effect remedial action to compensate or recover from sub-optimal operational conditions until such time as gaze detection/tracking is restored and normal operation may be resume ([0047]; [0054]: remedial actions provide time for the system to recover from the sub-optimal operational condition/error (e.g. re-obtain a position/tracking/lock of the user’s gaze position) and resume normal operation of the gaze dependent foveated rendering process).
Matsuo (US 2021/0248361) describes an automatic activation of the resetting of the target after a predetermined time has passed causes switching of the target to the person 302 ([0076]).
Vennstrom et al. (US 2015/0177833) describes a processor may be configured to determine when the user’s gaze lingers for a predetermined period of time ([0090]).
Miller et al. (US 2020/0043236) describes an indication of whether the eye tracking system is currently tracking the positions of the user’s eyes or if eye tracking data is unavailable or in an error condition (e.g., determined to be no reliable. If the data from the eye tracking system is indicated to not be available or to have an error, the device 3D fit module may provide a notification that there is an error and/or to provide output to the user regarding fit quality or fit errors ([0215]). The wearable system may adjust the zones based on the eye tracking accuracy exceeding one or more thresholds ([0323]).
Kurlethimar et al. (US 2019/0339770) describes prediction is activated only when ΔT exceeds some predetermined duration is one of the several conditions that has to be satisfied for the prediction system to be activated ([0057]).
Williams et al. (US 2019/0107884) describes the number of errors in a given period of time for an area of the screen can be compared to a threshold and when the errors per time exceed the threshold, the calibration process can be triggered for a location in the area ([0056]).
Stafford et al. (US 2017/0287112) describes gaze tracking data representing a viewer’s gaze with respect to one or more images presented to the viewer is used to generate foveated image data representing one or more foveated images characterized by a higher level of detail within one or more 
Young et al. (US 2017/0287446) describes foveated rendering based on user gaze tracking may be adjusted to account for the realities of human vision.  Gaze tracking error and state parameters may be determined from gaze tracking data representing a user's gaze with respect to one or more images presented to a user.  Adjusted foveation data representing an adjusted size and/or shape of one or more regions of interest in one or more images to be subsequently presented to a user may be generated based on the one or more gaze tracking error or state parameters.  Foveated image data representing one or more foveated images may be generated with the adjusted foveation data.  The foveated images are characterized by level of detail within the one or more regions of interest and lower level of detail outside the one or more regions of interest.  The foveated images may then be presented to the user (abstract).
Jenabzadeh (US 2020/0319457) describes an apparatus may wait for a predetermined time before deciding that the user is unresponsive. The amount of time may be fixed, or may vary depending on what other indicators of pathology have been detected (0155]).



Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, none of the cited prior art references, teach either individually or in combination, to determine if a time elapsed since receiving the error satisfies a time threshold. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JWALANT AMIN/Primary Examiner, Art Unit 2612